Citation Nr: 1310617	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  12-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 1980, for the award of service connection for schizophrenia. 

2.  Entitlement to higher compensation rates from June 27, 1980 to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO granted service connection for schizophrenia, paranoid type, and assigned an initial rating of 100 percent, effective June 27, 1980.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the effective date and the calculation of the compensation rates.  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

For the reasons expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his April 2012 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  Although the requested hearing was scheduled for February 11, 2013, the Veteran did not appear as scheduled.  In correspondence dated on February 17, 2013, the Veteran noted that he was unable to travel to Washington because of his disability and, in lieu thereof, requested that a hearing be rescheduled by videoconference from the RO. 

If an appellant fails to appear for a hearing, the appellant may submit a motion for a new hearing within 15 days and set forth reasons for failure to appear and for failure to submit a timely request for postponement.  38 C.F.R. § 20.702 (d) (2012). 

The Board finds that the Veteran's motion for a new hearing was timely. Moreover, in view of the nature of the Veteran's service-connected disability and travel distance, good cause for failing to report to the previously-scheduled Board hearing has shown, and that a Board video-conference hearing should be scheduled in accordance with the Veteran's request. 
Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the next appropriate opportunity.   

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


